MEMORANDUM **
Brent Douglas Morris appeals from the district court order denying the appointment of retained counsel under the Criminal Justice Act nunc pro tunc to the commencement of trial. We dismiss the appeal for lack of jurisdiction.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Morris has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. No supplemental pro se brief has been filed.
The district court’s order denying retained counsel’s appointment as CJA counsel is neither a final appealable order, nor an appealable collateral order under Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). See 28 U.S.C. § 1291; Coopers & Lybrand v. Livesay, 437 U.S. 463, 468, 98 S.Ct. 2454, 57 L.Ed.2d 351 (1978) (setting forth that the order must: (1) conclusively determine disputed question, (2) resolve an important issue completely separate from the merits of the action, and (3) be effectively unreviewable on appeal from a final judgment in order to fall within collateral order exception).
Counsel’s motion to withdraw is GRANTED and the appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.